Case 5:21-cv-00441-JWH-SP Document 18 Filed 08/20/21 Page 1 of 1 Page ID #:48




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—
                                    GENERAL

 Case No.      EDCV 21-00441-JWH (SPx)                           Date August 20, 2021
 Title James Rutherford v. Chang’s Investment, LLC, et al.



 Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


               Irene Vazquez                                      Not Reported
                Deputy Clerk                                     Court Reporter


     Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
                None Present                                      None Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO
              WHY SANCTIONS SHOULD NOT BE IMPOSED FOR
              FAILURE TO APPEAR AT AUGUST 20, 2021, STATUS
              CONFERENCE


      On July 30, 2021, the Court entered an order setting a Status Conference on
August 20, 2021, at 11:00 a.m. [ECF No. 15]. On August 20, 2021, Miles L. Prince,
counsel for Defendant Chang’s Investment, LLC, did not appear in court.
Accordingly, the Court ORDERS Mr. Prince to show cause why he should not be
sanctioned in the amount of $500 for failure to appear at the Court-ordered Status
Conference.

      Mr. Prince is required to respond in writing on or before Friday, August 27,
2021. Failure to respond, or an unsatisfactory response, may result in the
imposition of sanctions against counsel.

        IT IS SO ORDERED.




 Page 1 of 1                        CIVIL MINUTES—GENERAL               Initials of Deputy Clerk iv
